Order entered August 19, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00971-CV
                                      No. 05-19-00973-CV

                                IN RE M.B. AND V.B. Relators

                 Original Proceeding from the 422nd Judicial District Court
                                   Hunt County, Texas
                          Trial Court Cause Nos. 87706 and 86428

                                           ORDER
                          Before Justices Myers, Molberg, and Nowell

       Before the Court is relators’ petition for writ of mandamus. We request that the real

parties in interest Texas Department of Family Protective Services, Mother’s counsel, Father’s

counsel, the attorneys ad litem for the children C.J., and A.S., and the respondent file their

responses, if any, to the petition by August 29, 2019.


                                                      /s/   LANA MYERS
                                                            PRESIDING JUSTICE